Exhibit 10.3

Terms Schedule to Employment Agreement

 

Name

   John DiBacco

Scheduled Term

   From —, 2013 through the 3rd anniversary of that date (the “Initial Term”)
and shall then renew automatically for one-year periods (each, an “Extension
Term”) until you or the Company gives notice to the other of nonrenewal at least
90 days before the end of the then applicable Extension Term (the Initial Term
together with any Extension Terms, the “Scheduled Term”).

Positions;

Reporting

  

Global Head of Equities Trading of the Company

 

You will also be employed as a senior executive officer of such other members of
the Group as designated by the Board and approved by the board of directors of
such subsidiaries without additional compensation.

 

Initially, you will report directly to the Chief Executive Officer (“CEO”).

Starting Salary

   $500,000

Annual Incentive

  

2013 and 2014 Calendar Year Annual Incentive:

 

•     Amount:

 

¡      Target: $2,250,000

 

¡      Maximum: $4,500,000

 

¡       Minimum: $0

 

•     Determination:

 

¡      2013 Calendar Year:

 

•     50% will be based on the achievement of performance goals (“Performance
Portion”); provided that such amount may not be more than $2,250,000

 

•     50% will be determined by the CEO and approved by the Board based on the
achievement of initiatives to be established by the CEO and approved by the
Board (the “Initiatives Portion”); provided that such amount may not be more
than $2,250,000

 

¡      2014 Calendar Year:

 

•     75% Performance Portion; provided that such amount may not exceed
$3,375,000

 

•     25% Initiatives Portion; provided that such amount may not exceed
$1,125,000

 

1



--------------------------------------------------------------------------------

    

•     Form:

 

¡      2013 Calendar Year: 50% paid in cash and 50% paid in Annual Incentive
Equity

 

¡      2014 Calendar Year: 40% paid in cash and 60% paid in Annual Incentive
Equity

 

For the avoidance of doubt, your eligibility for an Annual Incentive relating to
the 2013 calendar year is in lieu of any other right you may have had to receive
an incentive relating to the 2013 calendar year other than as set forth in the
Agreement.

 

Post-2014 Calendar Year Incentive:

 

The amount, method of determination and form of your Annual Incentive for
periods after the 2014 calendar year will be determined in the discretion of the
Company.

Annual Incentive

Equity

  

Your Annual Incentive Equity with respect to the 2013 and 2014 Calendar Year
Annual Incentive will vest in three equal annual installments on each of the
first three anniversaries of the date of grant if you remain employed with the
Company through such dates, subject to the terms of Section 6 of the Agreement,
the terms of the Company equity plan under which it is granted and the terms of
your award agreement.

 

The form and vesting schedule of your Annual Incentive Equity for periods after
the 2014 calendar year will be determined in the discretion of the Company.

Performance

Awards

  

•     Form: Restricted stock units and options

 

•     Number of Restricted Stock Units: with respect to 53,333 shares of Company
common stock

 

•     Number of Options: to purchase 97,978 shares of Company common stock

 

•     Exercise Price of Options: The fair market value of a share of Company
common stock on the date of grant (as determined in accordance with the terms of
the Company equity plan under which it is granted)

 

•     Term of Options: 5 years from the date of grant

 

•     Vesting: Your Performance Awards will vest in three equal annual
installments on each of the first three anniversaries of July 1, 2013 if you
remain employed with the Company through such dates, subject to the terms of
Section 6 of the Agreement, the terms of the Company equity plan under which it
is granted and the terms of your award agreement. For the avoidance of doubt,
you will not be eligible for retirement treatment with respect to your
Performance Awards.

 

2



--------------------------------------------------------------------------------

Good Reason

   Good Reason will include a material diminution in your authority or
responsibilities (not including any authority or responsibilities assumed on an
interim basis); provided that Good Reason does not include a change in your
reporting relationships.

Additional Benefits

upon a Termination

without Cause or

with Good Reason

   If, during your Scheduled Term, the Company terminates your employment
without Cause or you terminate your employment with Good Reason, subject to
Section 6(h), your Performance Awards will continue to vest and become
exercisable on the vesting dates specified in your award agreement and will
remain exercisable until they expire (as if your employment had continued).

Additional Benefits

upon a Termination

without Good

Reason

   If, during your Scheduled Term, you terminate your employment without Good
Reason, subject to Section 6(h), (1) your Annual Incentive Equity earned with
respect to service during the Scheduled Term will continue to vest on the
vesting dates specified in the applicable award agreement (as if your employment
had continued) (provided that, if such Annual Incentive Equity is in the form of
options or stock appreciation rights, they will remain exercisable for 90 days
after vesting); and (2) your vested Performance Awards that are in the form of
options will remain exercisable for three months following your termination.

Non-Competition

Period

  

The Non-Competition Period will be 6 months after the end of your employment for
any reason

 

Notwithstanding the preceding, the continued vesting of your Performance Awards
after a termination without Cause or termination for Good Reason that occurs
before a Change in Control is conditioned upon your compliance with Section 8(c)
of the Agreement until your Performance Awards in the form of restricted stock
units are fully vested and, in the case of Performance Awards in the form of
options, until the end of the term of the options. If you fail to comply with
Section 8(c) of the Agreement from the end of the Non-Competition Period until
your Performance Awards in the form of restricted stock units are fully vested,
and, in the case of Performance Awards in the form of options, until the end of
the term of the options, you will forfeit the portion of your Performance Awards
that remains unvested at the time of such failure and the Performance Awards in
the form of options (whether vested or unvested) that have not been exercised at
the time of such failure.

Non-Solicitation

Period

   The Non-Solicitation Period will be 18 months after the end of your
employment for any reason; provided, however, that the Non-Solicitation Period
will be reduced to 6 months after a termination without Cause or termination for
Good Reason following a Change in Control.

 

3



--------------------------------------------------------------------------------

     Notwithstanding the preceding, the continued vesting of your Performance
Awards after a termination without Cause or termination for Good Reason that
occurs before a Change in Control is conditioned upon your compliance with
Section 8(d) of the Agreement until your Performance Awards in the form of
restricted stock units are fully vested and, in the case of Performance Awards
in the form of options, until the end of the term of the options. If you fail to
comply with Section 8(d) of the Agreement from the end of the Non-Solicitation
Period until your Performance Awards in the form of restricted stock units are
fully vested, and, in the case of Performance Awards in the form of options,
until the end of the term of the options, you will forfeit the portion of your
Performance Awards that remains unvested at the time of such failure and the
Performance Awards in the form of options (whether vested or unvested) that have
not been exercised at the time of such failure.

Non-Compete/Non-

Solicit Payments

   If either (1) during your Scheduled Term, the Company terminates your
employment without Cause or you terminate your employment with Good Reason or
(2) during your Scheduled Term, you resign without Good Reason and the Company
elects to have you comply with Section 8(c) and Section 8(d) of the Agreement,
subject to your execution of the Release in accordance with Section 6(h)(1) of
the Agreement the Company will pay you a non-compete/non-solicit payment equal
to your Salary but payable in equal installments at the end of each month during
your Non-Competition Period (the “Non-Compete/Non-Solicit Payments”). If you
fail to comply with Section 8(c) until the end of the Non-Competition Period or
Section 8(d) until the end of the Non-Solicitation Period, other than any
isolated, insubstantial and inadvertent failure that is not in bad faith, you
will repay to the Group any paid Non-Compete/Non-Solicit Payments and forfeit
any unpaid Non-Compete/Non-Solicit Payments. For the avoidance of doubt, if the
Company does not elect, pursuant to clause (2) of the first sentence of this
section to make the Non-Compete/Non-Solicit Payments, (i) you will not be
obligated to comply with Section 8(c) or Section 8(d) of the Agreement after
your employment with the Company and (ii) the benefits referred to in the
section entitled “Additional Benefits upon a Termination without Good Reason”
will not be subject to your complying with Section 8(c) and Section 8(d) of the
Agreement.

Address

   [Redacted]

 

4